Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1. The Applicant’s response to the office action filed on June 21, 2022 is acknowledged.
2. The Applicant’s arguments and the amendment have been fully considered and the rejection of claims under 35 USC 103 and the rejection of claims under obviousness type of double patenting have been withdrawn in view of the amendment and persuasive arguments.
EXAMINER’S AMENDMENT
3.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bret E. Field on June 29, 2022.
The application has been amended as follows: 
 Cancel claims 9-13.
Allowable Subject Matter
4. Claims 1-7 and 16-22 are allowed.
                                                Reasons for Allowance
5.   The following is an examiner’s statement of reasons for allowance: 
      The present invention is drawn to a method of producing an amplified double stranded DNA from a nucleic acid sample, wherein the double stranded DNA is a double stranded cDNA. The closest prior art (Abate et al. and Betts et al.) did not specifically teach amplifying the single product nucleic acid using only template switch oligonucleotide and a single product nucleic acid primer (cDNA primer) as primers under conditions sufficient to produce an amplified double stranded cDNA as required by the instant amended claims. Each of the above references teach one or more elements/steps, but there is no suggestion to combine different elements/ steps or modify the elements/steps as recited in the instant claims. Thus, the instant invention was not taught or obvious over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637